CONFESSION OF ERROR

PER CURIAM.
Appellant, Bryan Williams, appeals his final judgment of conviction claiming that count three of the written judgment erroneously indicates that he was adjudicated guilty of resisting arrest with violence, when in fact the jury found him guilty of resisting arrest without violence. Upon the State’s proper confession of error, we reverse and remand with directions for the trial court to enter a judgment conforming to the jury’s verdict and the adjudication pronounced orally by the trial court. See Armstead v. State, 612 So.2d 623 (Fla. 1st DCA 1993); Wilcher v. State, 524 So.2d 1105 (Fla. 3d DCA 1988).
Reversed and remanded with directions.